 W. C. ELECTRICAL CO., INC.W. C. Electrical Co., Inc. and Theodore E. Prager,Jr. Case 29-CA-8116June 30, 1082DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 22, 1981, Administrative LawJudge Julius Cohn issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The General Counsel alleges that Respondentviolated Section 8(a)(l) of the Act by dischargingemployee Theodore E. Prager, Jr., because of hisprotected concerted activity. The AdministrativeLaw Judge found that employee Prager had notengaged in protected concerted activity and, ac-cordingly, dismissed the complaint. We do notagree.Respondent, at all times material herein, was en-gaged in providing electrical installation and repairservices. Its employees were unrepresented. Untilthe events in question here, Respondent had an es-tablished policy of providing all its employees withsick pay, and all employees were informed of thepolicy when hired.Prager, an employee of Respondent since Sep-tember 1979, in the past had received sick paytwice. In Prager's May 16, 1980, paycheck, howev-er, there was no compensation for May 13, whenhe was absent from work because of illness. WhenPrager questioned William Cambria, Respondent'spresident, about this, Cambria told him that he hadinformed the employees 2 months earlier that therewould be no more sick pay. Credited testimony es-tablished, however, that this May 16 conversationmarked the first notice to employees of the discon-tinuance of the sick pay policy.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.262 NLRB No. 66Prager talked to all three of his fellow employ-ees-McNamara, Zuardi, and Scaletta-about thesick pay policy during the May 17-18 weekend.Prager testified that he telephoned Foreman Wil-liam McNamara on the evening of May 16. Ac-cording to Prager, McNamara agreed that Cambriahad not previously announced that the sick paypolicy was discontinued. Prager further testifiedthat he told McNamara that he planned to speak toCambria on May 19 about the sick pay policy andthat McNamara also agreed to speak to Cambria.According to Prager, Zuardi and Scaletta also toldhim in similar conversations that they did not re-member Cambria announcing the end of sick payand that they both agreed to "stand behind him" inspeaking to Cambria about the matter.McNamara, Respondent's witness, did not spe-cifically deny Prager's version of the May 16 con-versation, but stated on cross-examination that hedid not remember any such conversation. Scalettaacknowledged a conversation with Prager and tes-tified that he told Prager he did not rememberCambria's claimed announcement of the termina-tion of sick pay. Scaletta stated that neither he norZuardi responded to Prager's question aboutwhether they would back him when he approachedCambria about the sick pay. As Respondent's wit-ness, Zuardi testified that he also told Prager thathe did not remember Cambria making any an-nouncement. Further, Zuardi attested to the verac-ity of his April 30, 1981, affidavit to a NationalLabor Relations Board agent. In this affidavit,Zuardi stated that during this same conversationwith Prager he agreed to tell Cambria that Cam-bria had never announced the discontinuance of thesick pay policy.Prager also testified that, on his way into Re-spondent's plant on May 19, he told Zuardi andScaletta that he was going to speak to Cambriaabout the sick pay and that they consented to hisrequest for support. Both Zuardi and Scaletta ad-mitted that Prager repeated his earlier expressed in-tention to speak with Cambria about this matter.Zuardi further testified that in response to Prager'srequest he agreed to tell Cambria that he did notrecall Cambria announcing that there would be nomore sick pay. Scaletta had no further recollectionof this conversation.The employees proceeded to enter the plant andtake their usual pre-work coffeebreak. McNamarawas also present. According to Prager's uncontra-dicted testimony, he told Cambria, "Billy, nobodyremembers you saying about sick days." Prageralso demanded to be paid for May 13. Cambria toldhim that all the employees had been told that sickpay would no longer be provided and the issue was557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosed. At one point during the argument that fol-lowed, Cambria admittedly turned to the other em-ployees and said, "You remember what I said, nowork, no pay." Cambria further testified that theother employees looked blank and replied, "[W]e'renot sure, we don't remember." The other employ-ees soon left the room voluntarily.Prager and Cambria continued to debate the sickpay issue, with Prager repeating his demand to bepaid for May 13. Prager and Zuardi both testifiedthat Prager told Cambria to ask Zuardi about thesick pay policy, but that Cambria refused. Cambriarepeated that his decision was final and requestedPrager three times to start the day's work. McNa-mara, who was assigned to work with Prager thatday and was standing in the doorway to the nextroom, also asked Prager to join him at work.Prager continued to refuse to begin work andCambria discharged him.The Administrative Law Judge found thatPrager's actions were primarily directed at obtain-ing his 1 day's lost pay and only incidentally con-cerned with protesting the discontinuance of Re-spondent's sick pay policy. He found no corrobo-rating evidence for Prager's testimony that hisfellow employees had joined or supported Prager.The Administrative Law Judge therefore foundthat Prager's conduct was neither concerted norprotected. He concluded that Respondent lawfullydischarged Prager for his failure to start working.The General Counsel contends in exceptionsthat, contrary to the Administrative Law Judge,Prager's actions involved a matter of common con-cern and that he obtained the support of his fellowemployees before speaking to Cambria on May 19about the sick pay policy. We find merit in thesecontentions.Prager was protesting the discontinuance of Re-spondent's established practice of providing sickpay, clearly a term and condition of employment.It is well settled that activity in protest of the dis-continuance of a past practice concerning a termand condition of employment involves a matter ofmutual concern.2We do not find that this commonconcern was negated because it coincided withPrager's individual sick pay complaint.3In addition, we disagree with the AdministrativeLaw Judge that there is no evidence in the recordcorroborating Prager's testimony that he obtainedthe support of his fellow employees before speak-2 See, e.g., Milford Manor, Inc., 233 NLRB 1283, 1285 (1977); RinkePobntiac Ca, 216 NLRB 239, 242 (1975).3 See The Barnsider. Inc., 195 NLRB 754, 760 (1972). Cf. National WaxCompany, 251 NLRB 1064, 1064-65 (1980); Tabernacle Community Hospi-tal & Health Center, 233 NLRB 1425, 1428-29 (1977), in each of whichan employee's concern was found to be individual, not mutual, where theemployee did not contact his fellow employees and the result would nothave benefited his fellow employees in any way.ing to Cambria about the sick pay policy. As sum-marized above, we find that there exists substantialcredible and uncontradicted testimony that Pragertalked to all his fellow employees about this matterbefore he talked to Cambria and that each of hisfellow employees agreed initially to supportPrager. Zuardi admitted such support at the hear-ing and in his prehearing affidavit. Scaletta deniedthat he told Prager he would support him in a con-versation on the weekend preceding May 19, buthe did not contradict Prager's testimony that heagreed to support Prager before work started onMay 19. McNamara similarly did not directly con-tradict Prager's testimony that Prager spoke to himon May 16 about the sick pay and McNamaraagreed to speak to Cambria about the matter. Ac-cordingly, we credit the uncontradicted testimonyof Prager that both Scaletta and McNamara joinedZuardi in assenting to a discussion with Cambriaabout sick pay.Finally, we note Cambria's admission that, whenPrager confronted him on May 19, Cambria ques-tioned Prager's three coworkers about the allegedprior announcement of the discontinuance of thesick pay policy and they denied knowledge of suchan announcement. Respondent's witness Zuardialso corroborated Prager's testimony that Pragertold Cambria to question Zuardi about the sick paypolicy but that Cambria refused. This evidence suf-fices to establish Respondent's knowledge of theconcerted nature of Prager's complaint.On the basis of the above, we find that the pre-ponderance of the evidence shows that Prager, onMay 19, engaged in actual concerted activity withhis fellow employees about a matter of mutual con-cern by serving as voluntary employee spokesmanin protesting the discontinuance of Respondent'ssick pay policy. Respondent does not except to theAdministrative Law Judge's finding that Prager'sdischarge resulted from his protest of May 19. We,therefore, find that Prager was discharged becauseof his protected concerted activity, and that Re-spondent thereby violated Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1. W. C. Electrical Co., Inc., is an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. By discharging employee Theodore Prager,Jr., on May 19, 1980, for engaging in protectedconcerted activity, Respondent has violatedSection 8(a)(1) of the Act.3. The foregoing unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.558 W. C. ELECTRICAL CO., INC.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the poli-cies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,W. C. Electrical Co., Inc., Queens, New York, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Dischargihg employees for engaging in pro-tected concerted activity.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Theodore E. Prager, Jr., immediate andfull reinstatement to his former position or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed.(b) Make Theodore E. Prager, Jr., whole for anyloss of pay or other benefits he may have sufferedby reason of the discrimination against him in themanner established by the Board in F. W. Wool-worth Company, 90 NLRB 289 (1950), togetherwith interest thereon as set forth in Florida SteelCorporation, 231 NLRB 651 (1977).4(c) Expunge from its files any reference to thedischarge of Theodore E. Prager, Jr., on May 19,1980, and notify 'him in writing that this has beendone and that evidence of this unlawful dischargewill not be used as a basis for future personnel ac-tions against him.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Queens, New York, place of busi-ness copies of the attached notice marked "Appen-dix."5Copies of said notice, on forms provided by* See, generally, Isis Plumbing 4 Heating Co., 138 NLRB 716 (1962).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bythe Regional Director for Region 29, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 29,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNotice To EmployeesPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.We intend to abide by the following:WE WILL NOT' discharge employees for en-gaging in protected concerted activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Theodore E. Prager, Jr., im-mediate and full reinstatement to his formerposition or, if that job no longer exists, to asubstantially equivalent position, without prej-udice to his seniority or any other rights orprivileges previously enjoyed.WE WILL make Theodore E. Prager, Jr.,whole for any loss of earnings he may havesuffered as a result of the discriminationagainst him, plus interest.WE WILL expunge from our files any refer-ence to the disciplinary discharge of TheodoreE. Prager, Jr., on May 19, 1980, and WE WILLnotify him that this has been done and thatevidence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.W. C. ELECTRICAL CO., INC.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This pro-ceeding was heard in Brooklyn, New York, on May 4,1981. Upon a charge filed and served on June 25, 1980,by Theodore E. Prager, Jr., the Regional Director forRegion 29 issued a complaint on September 30, 1980, al-leging that W. C. Electrical Co., Inc., herein called Re-spondent, violated Section 8(a)(l) of the National LaborRelations Act, as amended, herein called the Act, by dis-charging Prager because of the protected concerted ac-tivity in which he had engaged. Respondent denies thecommission of any unfair labor practices.Upon the entire record in this proceeding, includingmy observation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, was engaged inQueens, New York, in the business of providing electri-cal installation and repair services. During the year 1979,Respondent performed electrical installation and repairservices valued in excesss of $50,000, of which servicesvalued of 50,000 were furnished to corporations andfirms who in turn performed services valued at morethan $50,000 to customers outside of the State of NewYork; to building management organizations havinggross revenues in excess of $500,000 and who purchasedgoods valued in excess of $5,000 from vendors outsidethe State of New York; and to an agency of the UnitedStates. Respondent admits to these facts and I find that itis an employer engaged within the meaning of Section2(6) and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent is actually a one man corporation, owned,operated, and controlled by William Cambria. At thetime of the events described herein, Respondent had ap-proximately four employees, one of whom being theCharging Party, Prager, who was employed since Sep-tember 4, 1979. Prager was hired by Cambria who toldhim at the time, as he did with other employees, that heprovided certain benefits including holidays, vacations,sick benefits, and paid sick days for both mechanics andhelpers. Of course, there being no union there was nocollective-bargaining agreement nor is there evidencethat any of these benefits and conditions of employmentwere incorporated in any document.Respondent's records reveal that Prager had been outsick on February 4, and March 5, 1980, for which hewas paid. Prager worked on May 10, a Saturday, nor-mally considered overtime. On May 13, Prager was outsick. Friday, May 16, was payday and Cambria handedout the checks around 4:45 p.m. Prager's check was inan envelope and he went to the bank to cash it beforeeven looking at it. He then noticed that it was only for40 hours, and assumed that he had not been paid for hisovertime on May 10. He checked this with another em-ployee, McNamara, with whom he had worked the pre-ceding Saturday and who suggested he go back to Cam-bria to check it out. He did this and was told by Cambriathat the overtime was put in the check instead of the sickday. Cambria further said that he had told the employees2 months ago that he was no longer giving sick days.Prager testified that he later called McNamara andasked him if he remembered Cambria saying that therewould be no more pay for sick days, and McNamara saidhe had not heard it. Prager said he then told McNamarathat on Monday he would ask Cambria about the sickdays and also Blue Shield. He stated that he had similarconversations over that weekend with employees Sca-letta and Zuardi. He told them what Cambria said aboutsick days and both replied they did not hear about it.Prager stated that they told him they would stand behindhim on Monday.On Monday, May 19, Prager arrived about 7:30 a.m.and met Zuardi and Scaletta around the corner from theoffice. He told them he would say something about sickdays and Blue Cross and they said okay. He then wentinto the office where McNamara was already present.Prager then told Cambria that no one remembered himsaying anything about sick days. At this point McNa-mara, Zuardi, Scaletta, and Prager all were in the officedrinking coffee. Cambria insisted that he had told them,and finally said, "This is it." According to Prager, Cam-bria had waved out the others who went into the back-room and then told him this was final and he should goto work. Prager was to work with McNamara who waswaiting for him, but he insisted he would not leave untilhe was paid. There was an argument and there was somecursing back and forth until eventually Cambria said ifhe did not like it, there was the door. Prager also statedthat, while this was going on, McNamara was urginghim to join him at the truck and get to work, but Pragertold him that he was not going any place until hestraightened everything out.Anthony Scaletta testified that he had worked for Re-spondent from December 1, 1979, until December 12,1980, when Cambria closed down the business. Scalettasaid he played ball with Prager and Zuardi during theweekend prior to May 19. Prager told them he wasgoing to talk to Cambria on Monday and asked whetherthey would back him up. According to Scaletta, neitherhe nor Zuardi responded to this. Prager also asked bothof them whether Cambria had said they were no longergoing to get paid for sick days. He told Prager that hedid not remember Cambria saying anything about notgetting paid for the sick days, but did not recall whetherZuardi said anything.Scaletta testified that he and Zuardi met Prager onMay 19 on the way to the office and Prager told themhe was going in and talk to Cambria about getting thesick pay. He did not remember anything else being said.When they went into the office, Cambria was on thephone, he then gave Zuardi and Scaletta job tickets, andat this point, Prager asked about getting paid for the sickday. Cambria said that he had told everybody they werenot getting sick pay any more. Prager replied that henever told them that and he wanted his sick pay. Cam-560 W. C. ELECTRICAL CO., INC.bria said this was final and he did not want to talk anymore. Prager said he still wanted his pay, and Zuardiand Scaletta then left the room and stayed in the supplyroom. He could hear Cambria and Prager continuing theargument. After a while, Cambria told Zuardi and him togo to their job. They then went to their truck and he didnot hear anything further except Prager saying that hewas not going out until he got his sick pay. He andZuardi went to a gas station and while there Pragercame by and told them Prager was fired. Finally, Sca-letta testified that when hired he was told by Cambria hewould receive, among other things, sick pay, and thatCambria never told employees they would not get paidfor sick days. In addition, although Scaletta said he wassick on August 12, 1980, subsequent to Prager's dis-charge, the records show and the parties stipulated thathe was not paid for August 12.William McNamara testified on behalf of Respondentthat he was a foreman and was paid a higher hourly ratethan the other three employees. He confirmed that, whenhe had been hired, Cambria told him he would be cov-ered for sick days, but this would be up to Cambria'sjudgment. He said that on May 19 Prager argued withCambria about being paid for the day he was out sick,and at some point during the argument he, Zuardi, andScaletta went into the back room on their own, not atthe request of Cambria. He stated that he himself hadbeen paid twice for sick days.Philip Zuardi also testified at the behest of Respond-ent. Zuardi is a brother-in-law of Cambria and a cousinof Prager. Zuardi confirmed coming to work with Sca-letta, and meeting Prager who said he was going to talkto Cambria about getting paid for a sick day. Prager alsoasked them if they remembered Cambria telling themthat they were not going to get paid for sick days.Zuardi testified that he did not remember Cambriasaying that, but put it more positively in his affidavitwhich states that Cambria never said they would not getpaid for sick days. Zuardi testified, as did the others,concerning the dispute and the demands by Prager thathe be paid for the sick day he lost, and also stated thathe and Scaletta were in the backroom during a goodportion of the argument.Cambria himself testified that payment for sick dayswas made by him to all employees provided he felt theydeserved to be paid, were honest, and worked hard.However, no employees received sick days subsequent toMarch 5 when Prager had been paid. Cambria said thathe had told the employees around that time that theywould no longer be paid for sick days. When Pragerasked to be paid for a sick day on May 19, Cambria toldhim that he had discussed it with him the previousFriday night and that was it. Prager insisted that hewanted to get paid and Cambria told him three times togo to his job and when Prager refused, he was fired.B. DiscussionThe General Counsel contends that Prager was dis-charged by Cambria for protesting Respondent's stop-ping the practice of paid sick days. Respondent on theother hand argues that Prager was simply discharged forrefusing to go to work after Cambria asked him threetimes.The first question is whether Respondent in fact had apractice or policy of paying employees for sick days.Cambria, as a witness, admitted paying for sick days toPrager as well as other employees in the past. It is alsoestablished that when employees were hired they wereadvised of their benefits including payment for sick days.As to the latter, Cambria insisted he told employees thatthe sick pay benefit would only be received by them onthe basis of an exercise of judgment by Cambria. Theemployee witnesses, that is, Prager, Scaletta, and Zuardi,did not recollect this in that fashion. Finally, as to thispoint, Cambria claims that, sometime within 2 or 3months prior to the May 19 incident, he informed theemployees he was no longer going to pay them for sickdays. All of the three employees referred to above, in-cluding Zuardi, a witness for Respondent, had no recol-lection of being advised of this change by Cambria. Onbalance, I credit the testimony of the employees and findthat they were informed on the date of hire of the sickday payment benefit, that the policy existed, and thatemployees were not told of any change or cancellationof that policy.Having found there was a policy in existence ofpaying employees for sick days, the issue is whetherPrager was engaged in an activity in support or seekingenforcement of such a policy and whether that activitywas concerted. The Board and some courts have longheld that efforts of an individual employee acting aloneto enforce the provisions of a collective-bargainingagreement may be deemed "concerted," and thus pro-tected, when the individual's interpretation of the agree-ment has a reasonable basis.' The Board has said in suchcases that "implementation of such agreement by an em-ployee is but an extension of the concerted activitiesgiving rise to that agreement."2However, those casesare not available to the Charging Party herein since weare not dealing with a collective-bargaining agreementwhich normally defines conditions of employment.However, it has been held that an action by an em-ployee may be treated as "concerted activity," eventhough participated in by a single employee, providedthe action looks to group rather than mere individualaction, and includes "some element of collective activityor contemplation thereof"3or it is shown "that the indi-vidual in fact was acting on behalf of, or as a representa-tive of, other employees rather than acting for the bene-fit of other employees only in a theoretical sense."4Ap-plying these principles to the instant case I find thatPrager was not engaged in concerted activity. Thus, al-though the record reveals that, prior to his argumentwith Cambria, he informed his fellow employees Scalettaand Zuardi that he was going to say something aboutsick days, both of these employees testified, one in behalfN.LR.B. v. Interboro Contractors Inc.. 388 F.2d 495, 500 (2d Cir.1967).' Bunney Broa Construction Company, 139 NLRB 1516, 1519 (1962).3 Wheeling-Pittsburgh Steel Corp. v. N.LR.B., 618 F.2d 1009, 1017 (3dCir. 1980).4Aro Inc. v. N.LR.B., 596 F.2d 713, 717 (6th Cir. 1979).561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Prager and the other called by Respondent, and nei-ther of them told him they would back him up. Pragertestified that he specifically asked them whether theywould back him up, but the record is devoid of any testi-mony that they agreed to do so. While all the employeeswere together in the office with Cambria when Pragerbrought up the subject, their mere presence is not suffi-cient to establish that they were "backing him up" oracting in concert with him, or had authorized him tospeak on their behalf. Actually they were there becauseit was their time to report to work and were awaitingtheir work assignments and the beginning of the work-day at 8 a.m. Moreover, when Prager's question to Cam-bria gave rise to an argument, Zuardi, Scaletta, and Mc-Namara left the immediate presence and went to a back-room, and none of them support Prager's testimony thatthey were ordered to leave by Cambria. Thus, there isnothing established herein concerning their conduct toindicate that they were joining with Prager, or that hewas speaking on their behalf nor did they protest ormake any gesture in support of him.5According toPrager himself, he was arguing with Cambria, insistingthat he be paid, and he refused to go to work unless hewas paid. It is clear that Prager primarily was seeking aday's pay rather than enforcing an established policywhich was only incidental to his contention. I find,therefore, in all the circumstances that Prager's activity,in insisting upon being paid for a sick day, was a person-s Eggo Frozen Foods. 209 NLRB 647 (1974).al mission performed on an individual basis,8not con-certed, and therefore not protected.Nor do I find merit in the General Counsel's alternatecontention that Prager was fired because he caused or at-tempted to cause a work stoppage in protest of Respond-ent's refusal to continue the practice of sick days. Thereis no evidence to support such a contention. The argu-ment that McNamara was waiting around and did not goto work until after Prager was discharged is not proba-tive of this contention. It is clear that McNamara wasdue to go to work along with Prager in the same truck,that he had the work ticket, and he was waiting forPrager to conclude his argument. In fact, McNamara tes-tified credibly that he asked Prager three times to stopthe discussion and to go to work with him.In conclusion, I find that the General Counsel has notestablished by a preponderance of the evidence thatPrager was engaged in activity that was concerted, and,accordingly, I find he was lawfully discharged for refus-ing to work and I recommend dismissal of the complaint.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not engaged in the unfair laborpractices alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]^ Snap-On Tools Corporation, 207 NLRB 238, 239 (1973).562